1

2

3

4

5

6

7                                   UNITED STATES DISTRICT COURT

8                                 SOUTHERN DISTRICT OF CALIFORNIA

9
                                                             Case No.: 18CV2278-BAS (BLM)
10   CLIFFORD ALLAN VENSON,

11                                          Plaintiff,       REPORT AND RECOMMENDATION FOR
                                                             AN ORDER GRANTING IN PART AND
12   v.                                                      DENYING IN PART DEFENDANTS’
                                                             MOTION TO DISMISS PLAINTIFF’S
13   SERGEANT Q. JACKSON, et al.,
                                                             FIRST AMENDED COMPLAINT AND
14                                      Defendants.          ORDER GRANTING IN PART
                                                             DEFENDANTS’ REQUEST FOR
15                                                           JUDICIAL NOTICE
16
                                                             [ECF No. 40]
17

18          This Report and Recommendation is submitted to United States District Judge Cynthia
19   Bashant pursuant to 28 U.S.C. § 636(b) and Civil Local Rules 72.1(c) and 72.3(f) of the United
20   States District Court for the Southern District of California. For the following reasons, the Court
21   RECOMMENDS that Defendants’ motion to dismiss Plaintiff’s First Amended Complaint be
22   GRANTED IN PART AND DENIED IN PART.
23                                   PROCEDURAL BACKGROUND
24          On September 28, 2018, Plaintiff Clifford Allan Venson, a state prisoner proceeding pro
25   se and in forma pauperis, filed a complaint under the Civil Rights Act, 42 U.S.C. § 1983, against
26   Defendants Daniel Paramo, Sergeant Q. Jackson, and Correctional Officers R. Hernandez, A. S.
27   Diaz, Durant, and Juarez. ECF No. 1 (“Compl.”). Plaintiff alleged claims under the Eighth
28   Amendment for unnecessary and excessive force. Id.

                                                         1
                                                                                     18cv2278-BAS (BLM)
1             On January 4, 2019, Defendants Paramo, Jackson, Hernandez, and Diaz1 filed a motion

2    to dismiss Defendant Paramo from Plaintiff’s complaint for failure to state a claim against

3    Defendant Paramo. ECF No. 18. Plaintiff filed a timely opposition on January 22, 2019. ECF

4    No. 21. Plaintiff filed a second opposition on January 28, 2019 [see ECF No. 25] and a third

5    opposition on February 5, 2019 [see ECF No. 27]. Defendants replied on February 25, 2019.

6    ECF No. 29. On February 28, 2019, the Court issued a Report and Recommendation for Order

7    Granting Defendants’ Motion to Dismiss Defendant Paramo from Plaintiff’s Complaint. ECF No.

8    30. On April 8, 2019, Judge Bashant issued an Order Approving and Adopting Report and

9    Recommendation and Granting Defendants’ Motion to Dismiss with Leave to Amend. ECF No.

10   33.

11            On March 27, 2019, Plaintiff submitted a First Amended Complaint (“FAC”) which was

12   accepted by the Court on discrepancy on April 8, 2019. ECF Nos. 34-35. On May 3, 2019,

13   Defendants R. Hernandez, A. Diaz, Q. Jackson, and D. Paramo filed a Motion to Dismiss Plaintiff’s

14   First Amended Complaint.2 ECF No. 40-1 (“MTD”). Plaintiff filed a timely opposition to the

15   motion on May 13, 2019 [see ECF No. 42 (“Oppo.”)] and a declaration in support of his

16   opposition on June 7, 2019. ECF No. 43 (“P. Decl.”). Defendants replied on June 24, 2019 [see

17   ECF No. 45 (“Reply”)]. On June 16, 2019, Plaintiff submitted a Memorandum Of Points and

18   Authorities in Support of Plaintiff’s Opposition to Defendants’ Motion to Dismiss which was

19   accepted by the Court on discrepancy on June 25, 2019. ECF Nos. 46-47 (“P. Memo”). On July

20   8, 2019, Defendant Bracamonte filed a Notice of Joinder to Motion to Dismiss Plaintiff’s First

21   Amended Complaint. ECF No. 49.

22   ///

23

24
     1
         Defendants Juarez and Durant have not yet been served. ECF No. 18-1 at 2; see also Docket.
25
     2
26     The docket lists a Defendant Durant and a Defendant J. Duran. Defendants state that
     Defendant Duran was not named in the FAC. MTD at 2 n.3. However, Defendant Duran is listed
27   as a Defendant on page three of the FAC. Defendant Durant is not named in the FAC. Defendant
     Juarez who is named in the FAC, apparently also has not been served. Id. at 2 (“The named
28   Defendants that have been served are Paramo, Jackson, Hernandez, and Diaz.”).

                                                    2
                                                                                    18cv2278-BAS (BLM)
1                                      COMPLAINT ALLEGATIONS

2           Because this case comes before the Court on a motion to dismiss, the Court must accept

3    as true all material allegations in the complaint, and must construe the complaint and all

4    reasonable inferences drawn therefrom in the light most favorable to Plaintiff. See Thompson

5    v. Davis, 295 F.3d 890, 895 (9th Cir. 2002).

6           According to the Complaint, Defendants “utilized unnecessary & excessive force on

7    plaintiff.” FAC at 4. Specifically,

8           [o]n 5/7/18 at 1406 defendant c/o R. Hernandez instructed plaintiff to exit his
            assigned cell, c/o R. Hernandez placed handcuffs on plaintiff & escorted plaintiff
9
            (5) five cells down the tier. Defendant c/o R. Hernandez ‘yanked’ & ‘pulled’ plaintiff
10          down to the ground by the handcuffs & said ‘stop resisting.’ Defendant c/o A.S.
11          Diaz began punching & kicking plaintiff along with Defendant c/o J. Duran.
            Defendant c/o K. Juarez placed leg restraints on plaintiff. Defendant c/o R.
12
            Hernandez sat on plaintiff punched & smashed plaintiff[‘s] face into concrete.
13          While defendants A.S. Diaz, c/o J. Duran & c/o K. Juarez continued to kick, punch
14          & yell at plaintiff, Defendant c/o R. Hernandez, took a pepper spray nozzle &
            sprayed plaintiff in face. [T]he Defendants A.S. Diaz, J. Duran & K. Juarez carried
15
            plaintiff downstairs to sallyport & began to punch plaintiff in the ribs. The four
16          same defendants carried plaintiff to gym side door & were joined by defendant
17          Sgt. Q. Jackson & took turns punching plaintiff in head & face. Defendant Sgt. Q.
            Jackson told plaintiff ‘I told you I was gonna get you!’
18

19   Id. Plaintiff alleges that his videotaped interview was not conducted for seventeen days and

20   that Defendants “conspired in retaliatory beating to falsify write up.” Id. at 4-5. The write up

21   or Rules Violation Report (“RVR”) Plaintiff received was classified by Defendant Bracamonte as a

22   battery on Defendant R. Hernandez despite evidence showing that Defendant Hernandez was

23   not “hit” by Plaintiff. Id. at 5. The May 7, 2018 beating was retaliation against Plaintiff for filing

24   a third level appeal. Id. at 5.

25          Plaintiff next alleges that he received an RVR that was “classified” by Defendant

26   Bracamonte and written by Sergeant J. Canedo on behalf of Correctional Officer Natasha Taylor.

27   Id. at 5. Plaintiff claims that his right to due process was violated by Senior Hearing Officer,

28   Christina Frost, who denied Plaintiff’s request to call Sergeant J. Canedo and Officer Natasha

                                                       3
                                                                                        18cv2278-BAS (BLM)
1    Taylor as witnesses at his June 30, 2018 hearing on the RVR. Id. On July 30, 2018, Defendant

2    Paramo ordered a rehearing. Id. Plaintiff alleges that he was again denied due process at his

3    October 3, 2018 rehearing. Id. On December 10, 2018, Warden Covello ordered a rehearing.

4    Id. The rehearing was held on February 28, 2019 and Plaintiff was found guilty of battery. Id.

5    Plaintiff argues that his right to due process was violated because he was not allowed to call the

6    “reporting employee” as a witness and because the RVR was issued to him after forty-five days.

7    Id. Plaintiff seeks mental and emotional damages. Id. at 7.

8                                               LEGAL STANDARD

9           Pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 8(a), a complaint must

10   contain “a short and plain statement of the claim showing that the pleader is entitled to relief.”

11   Fed. R. Civ. P. 8(a)(2). “[T]he pleading standard Rule 8 announces does not require ‘detailed

12   factual allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-

13   -me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

14   Twombly, 550 U.S. 544, 555 (2007)).

15          A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the plaintiff’s claims.

16   See Fed. R. Civ. P. 12(b)(6). The issue is not whether the plaintiff ultimately will prevail, but

17   whether he has properly stated a claim upon which relief could be granted. Jackson v. Carey,

18   353 F.3d 750, 755 (9th Cir. 2003). In order to survive a motion to dismiss, a plaintiff must set

19   forth “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

20   its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). If the facts alleged in

21   the complaint are “merely consistent with” the defendant’s liability, the plaintiff has not satisfied

22   the plausibility standard. Id. (quoting Twombly, 550 U.S. at 557). Rather, “[a] claim has facial

23   plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

24   inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

25   U.S. at 556).

26          When a plaintiff appears pro se, the court must be careful to construe the pleadings

27   liberally and to afford the plaintiff any benefit of the doubt. See Erickson v. Pardus, 551 U.S.

28   89, 94 (2007); Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002). This rule of liberal

                                                      4
                                                                                       18cv2278-BAS (BLM)
1    construction is “particularly important” in civil rights cases. Hendon v. Ramsey, 528 F. Supp. 2d

2    1058, 1063 (S.D. Cal. 2007) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992));

3    see also Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (stating that because “Iqbal

4    incorporated the Twombly pleading standard and Twombly did not alter the Court’s treatment

5    of pro se filings; accordingly we continue to construe pro se filings liberally . . . .” This is

6    particularly important where the petitioner is a pro se prisoner litigant in a civil rights matter).

7    When giving liberal construction to a pro se civil rights complaint, however, the court is not

8    permitted to “supply essential elements of the claim[] that were not initially pled.” Easter v.

9    CDC, 694 F. Supp. 2d 1177, 1183 (S.D. Cal. 2010) (quoting Ivey v. Bd. of Regents of the Univ.

10   of Alaska, 673 F.2d 266, 268 (9th Cir. 1982)). “Vague and conclusory allegations of official

11   participation in civil rights violations are not sufficient to withstand a motion to dismiss.” Id.

12   (quoting Ivey, 673 F.2d at 268).

13          The court should allow a pro se plaintiff leave to amend his or her complaint, “unless the

14   pleading could not possibly be cured by the allegation of other facts.” Ramirez v. Galaza, 334

15   F.3d 850, 861 (9th Cir. 2003) (internal quotation marks and citations omitted). Moreover,

16   “before dismissing a pro se complaint the district court must provide the litigant with notice of

17   the deficiencies in his complaint in order to ensure that the litigant uses the opportunity to

18   amend effectively.” Wayne v. Leal, 2009 WL 2406299, at *3 (S.D. Cal. Aug. 4, 2009) (quoting

19   Ferdik, 963 F.2d at 1261).

20          To state a claim under § 1983, a plaintiff must allege facts sufficient to show that (1) a

21   person acting under color of state law committed the conduct at issue, and (2) the conduct

22   deprived the plaintiff of some “rights, privileges, or immunities” protected by the Constitution of

23   the laws of the United States. 42 U.S.C. § 1983. To prevail on a § 1983 claim, “a plaintiff must

24   demonstrate that he suffered a specific injury as a result of specific conduct of a defendant and

25   show an affirmative link between the injury and the conduct of that defendant.” Harris v.

26   Schriro, 652 F. Supp. 2d 1024, 1034 (D. Ariz. Aug. 11, 2009) (citation omitted). A particular

27   defendant is liable under § 1983 only when the plaintiff proves he participated in the alleged

28   violation. Id.

                                                      5
                                                                                      18cv2278-BAS (BLM)
1                                                   DISCUSSION

2            Plaintiff alleges that he was the victim of excessive force, falsified write ups, and a denial

3    of his due process rights. FAC. Plaintiff seeks mental and emotional damages. Id. at 7.

4            Defendants move to dismiss Plaintiff’s FAC because it is barred by the favorable

5    termination doctrine. MTD at 5. Defendants also seek to dismiss Defendant Paramo on the

6    ground that Plaintiff fails to meet the requirements of Fed. R. Civ. P. 8(A)(2) and 12(b)(6). Id.

7    at 7.

8    I.      Favorable Termination Doctrine

9            Defendants argue that “Plaintiff’s excessive-use-of-force, and due-process causes of

10   action are barred by the Favorable Termination Doctrine, and should be dismissed without leave

11   to amend.” MTD at 5. Plaintiff contends that his FAC is not barred by the favorable termination

12   doctrine because he is serving a life sentence and the disciplinary conviction and sentence do

13   not impact the length of his confinement. Oppo. at 3. Plaintiff later clarifies that he is “serving

14   25 yrs. to life, the length of his custody is determined by the board of prisons.” P. Memo at 2.

15   Defendants do not address Plaintiff’s argument that the Favorable Termination Doctrine is

16   inapplicable because he is serving an indeterminate life sentence. See Reply.

17           A.     Legal Standard

18           The Supreme Court announced the “favorable termination doctrine” by holding that:

19           in order to recover damages for allegedly unconstitutional conviction or
             imprisonment, or for other harm caused by actions whose unlawfulness could
20
             render a conviction or sentence invalid, a § 1983 plaintiff must prove that the
21           conviction or sentence has been reversed on direct appeal, expunged by executive
22           order, declared invalid by a state tribunal authorized to make such a determination,
             or called into question by a writ of habeas corpus.
23

24   Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). “Thus, when a state prisoner seeks damages

25   in a § 1983 suit, the district court must consider whether a judgment in favor of the plaintiff

26   would necessarily imply the invalidity of his conviction or sentence; if it would, the complaint

27   must be dismissed unless the plaintiff can demonstrate that the conviction or sentence has

28   already been invalidated.” Id. at 487. The favorable termination doctrine has been extended

                                                       6
                                                                                        18cv2278-BAS (BLM)
1    to prison disciplinary actions involving a loss of good-time credits. See Edwards v. Balisok, 520

2    U.S. 641, 643-44 (1997). The doctrine does not prohibit a civil rights claim if the claim does not

3    necessarily implicate the underlying disciplinary action. See Sevilla v. Maldonado, 2017 WL

4    4325343, at *2 (S.D. Cal. Sept. 29, 2017) (citing Muhammad v. Close, 540 U.S. 749, 754-55

5    (2004)).

6           B.     Judicial Notice

7           Plaintiff alleges that Defendant Hernandez yanked and pulled Plaintiff to the ground while

8    handcuffed on May 7, 2018 and that Defendants Diaz, Duran, and Juarez punched and kicked

9    Plaintiff while he was down. FAC at 4. Defendant Hernandez then sat on Plaintiff, punched

10   him, and smashed his face into the ground before pepper spraying Plaintiff in the face. Id. The

11   beating continued after Defendants Diaz, Duran, and Juarez moved Plaintiff to the sally port and

12   then to the gym side door where Defendant Jackson reminded Plaintiff that he told Plaintiff that

13   he was going to get him. Id.

14          Defendants request that the Court take judicial notice of the RVR.3 MTD at 3 n.4. Under

15

16   3
       In the RVR that was issued to Plaintiff as a result of the May 7, 2018 incident, Defendant
     Hernandez states that his supervisor directed him to report to Plaintiff’s housing unit to ensure
17
     that Plaintiff moved to cell 250. ECF No. 40-3, Exhibit A to MTD at 3. Defendant Hernandez
18   went to Plaintiff’s cell 225 and informed Plaintiff that he needed to move to cell 250. Id. Plaintiff
     began to move when he suddenly stopped, clenched his hands, and yelled “fuck you! I ain’t
19   moving motherfucker” while swinging his fist at Defendant Hernandez and connecting with
     Defendant Hernandez’ face. Id. In fear of his safety, Defendant Hernandez unholstered his
20
     MK-9 Oleoresin Capsicum spray and sprayed towards Plaintiff who continued to approach. Id.
21   Plaintiff again swung for Defendant Hernandez. Id. Defendant Hernandez then moved towards
     Plaintiff and wrapped his arms around Plaintiff’s arms and upper torso, pushing Plaintiff on the
22   ground, and sweeping his feet out from under him. Id. Plaintiff continued to resist and tried to
23   break free of Defendant Hernandez’ hold. Id. After Plaintiff ignored Defendant Hernandez’
     direct orders to stop resisting, Defendant Hernandez punched Plaintiff twice in the face. Id.
24   Plaintiff continued to resist. Id. As Defendant Hernandez pinned Plaintiff down, another officer
     (Defendant Hernandez was unsure which one) arrived and restrained Plaintiff’s lower body. Id.
25   at 4. Additional staff arrived and ordered Plaintiff to stop resisting. Id. Once the leg cuffs were
26   on, Defendants Diaz and Hernandez flipped Plaintiff over onto his stomach. Id. Plaintiff stopped
     resisting and Defendant Hernandez handcuffed Plaintiff and turned him over to other staff
27   members. Id. Defendant Hernandez’s supervisor ordered him to report to medical for an
     evaluation. Id. The evaluation noted swelling on the left side of Defendant Hernandez’ face.
28   Id. Defendant Hernandez declined PEER Support and Employee Assistance Program Services.

                                                      7
                                                                                       18cv2278-BAS (BLM)
1    Federal Rule of Evidence 201(b), “a court may take judicial notice of ‘matters of public record.’”

2    Lee v. City of Los Angeles, 250 F.3d 668, 688-89 (9th Cir. 2001) (quoting Mack v. South Bay

3    Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986)). Additionally, a court has authority to take

4    judicial notice of a fact “not subject to reasonable dispute because it: (1) is generally known

5    within the trial court’s territorial jurisdiction; or (2) can be accurately and readily determined

6    from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b); see also

7    Lee, 250 F.3d at 689-90. Federal courts have found that RVRs fall within the category of public

8    records subject to judicial notice. Daniels v. Valencia, 2018 WL 3640321, at *3–4 (E.D. Cal.,

9    July 30, 2018 (citing Jones v. Harrington, 2010 WL 3341597, at *1 (E.D. Cal. Aug. 24, 2010)

10   (taking judicial notice of RVR in habeas proceeding); Givens v. Miller, 2017 WL 840658, at *2

11   (S.D. Cal. Mar. 3, 2017) (taking judicial notice of two dispositions of disciplinary hearings for two

12   separate RVRs), aff'd, 708 F. App'x 354 (9th Cir. 2017)). However, taking judicial notice of an

13   RVR does not mean that the factual allegations contained in the RVR are considered true. Id.;

14   see also Lee, 250 F.3d at 690 (“On a Rule 12(b)(6) motion to dismiss, when a court takes judicial

15   notice of another court’s opinion, it may do so ‘not for the truth of the facts recited therein, but

16   for the existence of the opinion, which is not subject to reasonable dispute over its

17   authenticity.’”). “[A] court cannot generally take judicial notice of the underlying ‘factual findings

18   of proceedings or records in another cause so as to supply, without formal introduction of

19   evidence, facts essential to support a contention in a cause then before it.’” Daniels v. Valencia,

20   2018 WL 3640321, at *3–4 (quoting M/V Am. Queen v. San Diego Marine Constr. Corp., 708

21   F.2d 1483, 1491 (9th Cir.1983) (citing Wyatt v. Terhune, 315 F.3d 1108, 1114 n.5 (9th Cir.

22   2003) (“Factual findings in one case ordinarily are not admissible for their truth in another case

23   through judicial notice”), overruled on other grounds, Albino v. Baca, 747 F.3d 1162 (9th Cir.

24   2014).

25

26

27   Id. Plaintiff was found guilty as charged and assessed a 150-day loss of good-time credits. Id.
     at 12-14.
28

                                                       8
                                                                                        18cv2278-BAS (BLM)
1           Plaintiff alleges that the RVR was retaliatory in nature and that the content of the RVR is

2    false. FAC at 5. While the Court will not take judicial notice of the factual allegations described

3    in the RVR which are subject to reasonable dispute, the Court will take judicial notice of the (1)

4    charge that was brought against Plaintiff (battery on a peace officer), (2) fact that Plaintiff was

5    found guilty, (3) identity of the victim, Defendant Hernandez, and (4) resulting punishment, a

6    150-day good-time credit loss. See Daniels v. Valencia, 2018 WL 3640321, at *3–4 (taking

7    judicial notice of the charge, victim and punishment, but not of the factual allegations contained

8    in the RVR that were in dispute) (citing Wyatt, 315 F.3d at 1114 n.5 (“[F]actual findings in one

9    case ordinarily are not admissible for their truth in another case through judicial notice.”); see

10   also Lee, 250 F.3d at 690 (although the court can take judicial notice of undisputed matters of

11   public record, the court cannot take judicial notice of disputed facts stated in public records);

12   Rivera v. Hamlet, 2003 WL 22846114, at *5 & n.2 (N.D. Cal. Nov. 25, 2003) (“If the court cannot

13   take judicial notice of a factual finding in other court cases, it certainly cannot take judicial notice

14   of a factual finding in the less procedurally rigid prison disciplinary hearing.”). Accordingly, the

15   Court GRANTS IN PART AND DENIES IN PART Defendants’ request for judicial notice as

16   described above. See Rodriguez v. CDCR Departmental Review Bd., 2014 WL 7337391, at *6

17   (E.D. Cal., Dec. 23, 2014) (denying Defendants’ request to take judicial notice of the relevant

18   RVRs after “[a]ccepting Plaintiff's well-pled factual allegations that the contents of the RVRs

19   were blatantly falsified out of retaliation animus as true and drawing all reasonable inferences

20   in his favor as the non-moving party.”); see also Hodge v. Gonzales, 2017 WL 931829, at *6

21   (E.D. Cal., Mar. 9, 2017) (stating that the court “does not presume that the facts alleged in the

22   RVR are true and that Plaintiff’s allegations are therefore false merely because it takes judicial

23   notice of the RVR and the convictions” and noting that instead, “the well-pleaded allegations of

24   the first amended complaint are construed in Plaintiff’s favor in deciding this motion”).

25          C.     Due Process and Excessive Force Claims

26          The Heck bar “turns solely on whether a successful § 1983 action would necessarily

27   render invalid a conviction, sentence, or administrative sanction that affected the length of the

28   prisoner's confinement.” Vandervall v. Feltner, 2010 WL 2843425, at *5 (E.D. Cal., July 19,

                                                        9
                                                                                         18cv2278-BAS (BLM)
1    2010) (quoting Ramirez, 334 F.3d at 856) (citing Jenkins v. Haubert, 179 F.3d 19, 27 (2d Cir.

2    1999) (“[A] § 1983 suit by a prisoner ... challenging the validity of a disciplinary or administrative

3    sanction that does not affect the overall length of the prisoner's confinement is not barred by

4    Heck.”). If a plaintiff is serving a definite sentence, a loss of good-time credits sanction will
5    lengthen the prisoner’s sentence in accordance with the sanction; however, this is not the case

6    where a plaintiff is serving an indeterminate sentence. See Vandervall, 2010 WL 2843425, at

7    *6. Here, the undisputed information is that Plaintiff is serving a sentence of twenty-five years

8    to life. Oppo. at 3; see also P.’s Memo at 2. Accordingly, Plaintiff’s 150-day loss of good time

9    credits will not have an impact on Plaintiff’s maximum sentence and, therefore, the Favorable

10   Termination Doctrine does not apply to Plaintiff’s claims. See Vandervall, 2010 WL 2843425, at

11   *6 (finding that plaintiff’s §1983 action was not barred by the favorable termination rule where

12   plaintiff received a sixty-day loss of credits but was serving two consecutive indeterminate life

13   sentences and noting that since plaintiff was not serving a definite term “[t]he loss of credits

14   c[ould] not extend plaintiff’s maximum term, which [wa]s already life in prison); see also

15   Wilkerson v. Wheeler, 772 F.3d 834, 840 (9th Cir. 2014) (noting that “[h]ere, El–Shaddai is

16   serving an indefinite life sentence. Any loss of good-time credits could not extend his potential

17   term, which is life in prison.”); Roman v. Knowles, 2011 WL 3741012, at *12 (S.D. Cal. 2011)

18   (finding that where the plaintiff was serving a life term, the loss of good-conduct credits had no

19   effect on the inmate’s sentence and plaintiff’s claim was not barred by Heck) (citing Ramirez,

20   334 F.3d at 858 (“[W]here ... a successful § 1983 action would not necessarily result in an earlier

21   release from incarceration ... the favorable termination rule of Heck and Edwards does not

22   apply.”). Defendants have not presented any evidence or argument indicating that the 150-day

23   loss of credits will affect the overall length of Plaintiff’s confinement. See Sanford v. Motts, 258

24   F.3d 1117, 1119 (9th Cir. 2001) (noting that it was the defendants’ burden to establish their

25   Heck defense). Accordingly, the Court RECOMMENDS that Defendants’ motion to dismiss

26   Plaintiff’s due process and excessive force causes of action pursuant to the favorable termination

27   doctrine be DENIED.

28   ///

                                                      10
                                                                                        18cv2278-BAS (BLM)
1    II.    Defendant Paramo

2           Defendants argue that Defendant “Paramo should be dismissed because the complaint

3    fails to meet the requirements of Federal Rule of Civil Procedure 8(A)(2) and 12(b)(6).” MTD at

4    7. Plaintiff contends that because Defendant Paramo (1) reviewed and approved the RVR

5    regarding battery on Defendant Hernandez, (2) attended a committee hearing regarding

6    Plaintiff, his write ups, and possible litigation, and (3) ordered that the RVR be reissued and

7    reheard despite knowing that the incident was retaliatory, Defendant Paramo should not be

8    dismissed from this case. Oppo. at 4; see also P. Memo at 2.

9           A.     Allegations

10          With respect to Defendant Paramo, the FAC states that Defendant Paramo

11          resides in San Diego County & was employed as Warden. [T]his defendant is sued
            in his individual & official capacity under color of law Paramo directly participated
12
            in criminal conduct as a supervisor.
13

14   FAC at 3. The FAC further states that Defendant Paramo had a conversation with Defendant

15   Bracamonte on May 24, 2018 and “discussed ‘litigation’ during plaintiff[’]s classification

16   committee.” Id. at 5. Defendant Bracamonte informed Defendant Paramo that he had known

17   Plaintiff for fifteen years. Id. Finally, Plaintiff’s FAC states that Defendant Paramo “ordered a

18   reissue/rehearing” on Plaintiff’s write up. Id.

19          Normally, “[i]n determining the propriety of a Rule 12(b)(6) dismissal, a court may not

20   look beyond the complaint to a plaintiff's moving papers, such as a memorandum in opposition

21   to a defendant's motion to dismiss.” Green v. Paramo, 2018 WL 6062359, at *5 (S.D. Cal. Nov.

22   20, 2018) (quoting Broam v. Bogan, 320 F.3d 1023, 1026 n.2 (9th Cir. 2003)). However, “[f]acts

23   raised for the first time in plaintiff's opposition papers should be considered by the court in

24   determining whether to grant leave to amend or to dismiss the complaint with or without

25   prejudice.” Id. Even considering the new facts presented in Plaintiff’s opposition, Plaintiff fails

26   to state a claim for relief with respect to Defendant Paramo. In support of his contention that

27   Defendant Paramo should not be dismissed from the complaint, Plaintiff states

28          Paramo reviewed & approved the incident report involving the battery on c/o R.

                                                       11
                                                                                     18cv2278-BAS (BLM)
1           Hernandez, Paramo attended a committee hearing involving plaintiff & discussed
            the write up & possibilities of litigation. Paramo ordered that the “write up” be
2
            reissued & reheard despite the knowledge of the incident being (retaliation)
3           retaliatory in nature. Captain Phillip Bracamonte informed Paramo I’ve known
4           plaintiff for 15 years he settled an excessive force claim in 2013 & let’s transfer
            him out of the “Southern District” to avoid prosecution! Fair Notice involves Appeal
5
            pending at R.J.D.
6

7    Oppo. at 4.

8           B.     Analysis

9           Plaintiff does not provide facts sufficient to state a claim showing that he is entitled to

10   relief due to any behavior by Defendant Paramo.          FAC.    Plaintiff’s blanket statement that

11   Defendant “Paramo directly participated in criminal conduct as a supervisor” is insufficient to

12   state a claim against Defendant Paramo. See Easter, 694 F. Supp. 2d at 1183 (quoting Ivey,

13   673 F.2d at 268) (“[v]ague and conclusory allegations of official participation in civil rights

14   violations are not sufficient to withstand a motion to dismiss.”). Additionally, Plaintiff fails to

15   explain how Defendant Paramo’s conversation with Defendant Bracamonte or his decision to

16   grant Plaintiff a rehearing is connected to Plaintiff’s claim for excessive force on May 7, 2018,

17   the filing of false RVRs, or a denial of his right to due process.

18          As the Court explained in its previous Report and Recommendation [see ECF No. 30], to

19   state a claim for a constitutional violation under Section 1983, Plaintiff “must plead facts

20   sufficient to show that [his] claim has substantive plausibility.” Johnson v. City of Shelby, 135

21   S.Ct. 346, 347 (2014) (citing Bell Atlantic Corp., 550 U.S. at 544; Ashcroft, 556 U.S. at 662).

22   Government officials are not liable under § 1983 for their subordinates’ unconstitutional conduct

23   based on respondeat superior or another theory of vicarious liability, and Plaintiff is required to

24   plead that “each Government-official defendant, through the official’s own individual actions,

25   has violated the Constitution.” See Iqbal, 556 U.S. at 676 (citing Monell v. Dep’t of Soc. Servs.,

26   436 U.S. 658, 691 (1978) (finding no vicarious liability for a “municipal person” under 42 U.S.C.

27   § 1983)). A supervisor may be individually liable under § 1983 “if there exists either (1) his or

28   her personal involvement in the constitutional deprivation, or (2) a sufficient causal connection

                                                      12
                                                                                      18cv2278-BAS (BLM)
1    between the supervisor’s wrongful conduct and the constitutional violation.” Starr v. Baca, 652

2    F.3d 1202, 1207 (9th Cir. 2011) (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)).

3    To be held liable, a supervisor need not be physically present when the alleged constitutional

4    injury occurs nor be “directly and personally involved in the same way as are the individual

5    officers who are on the scene inflicting constitutional injury.” Starr, 652 F.3d at 1205 (citation

6    omitted). Rather, the requisite causal connection is established when a supervisor “set[s] in

7    motion a series of acts by others,” or “knowingly refus[es] to terminate a series of acts by others

8    which [the supervisor] knew or reasonably should have known would cause others to inflict a

9    constitutional injury.” Id. at 1207-08 (citation omitted). A supervisor may also be held liable

10   for his “own culpable action or inaction in the training, supervision, or control of his subordinates,

11   . . . acquiescence in the constitutional deprivation,” or “conduct that showed a reckless or callous

12   indifference to the rights of others.” Id. at 1208 (citation omitted). Additionally, a supervisor

13   may be held liable if he implements a “policy so deficient that the policy itself is a repudiation of

14   constitutional rights and is the moving force of the constitutional violation.” Hansen, 885 F.2d

15   at 646 (internal quotation marks and citation omitted).

16          In the FAC, Plaintiff again fails to state facts that would support a finding that Defendant

17   Paramo violated his constitutional rights. Accordingly, and because this is Plaintiff’s second

18   effort to state this claim, the Court RECOMMENDS that Defendants’ motion to dismiss

19   Defendant Paramo from Plaintiff’s FAC be GRANTED WITHOUT LEAVE TO AMEND.

20                                 CONCLUSION AND RECOMMENDATION

21           For all of the foregoing reasons, IT IS HEREBY RECOMMENDED that the District

22   Judge issue an Order: (1) approving and adopting this Report and Recommendation, (2) denying

23   Defendants’ motion to dismiss Plaintiff’s due process and excessive force causes of action

24   pursuant to the Favorable Termination Doctrine, and (3) granting Defendants’ motion to dismiss

25   Defendant Paramo from Plaintiff’s FAC without leave to amend.

26           IT IS HEREBY ORDERED that any written objections to this Report must be filed with

27   the Court and served on all parties no later than August 12, 2019. The document should be

28   captioned “Objections to Report and Recommendation.”

                                                      13
                                                                                        18cv2278-BAS (BLM)
1           IT IS FURTHER ORDERED that any reply to the objections shall be filed with the Court

2    and served on all parties no later than September 3, 2019. The parties are advised that

3    failure to file objections within the specified time may waive the right to raise those objections

4    on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998).

5           IT IS SO ORDERED.

6    Dated: 7/15/2019

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    14
                                                                                    18cv2278-BAS (BLM)
